73 F.3d 355NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Peter Raymond CUMMINGS, Plaintiff, Appellant,v.Honorable Edward W. HANSON, Jr., Defendant, Appellee.Peter Raymond CUMMINGS, Plaintiff, Appellant,v.Edward W. HANSON, Jr., et al., Defendants, Appellees.
Nos. 95-1267, 95-1418.
United States Court of Appeals, First Circuit.
Dec. 28, 1995.

Matthew Cobb on Opposition to Appellees' Motion for Summary Affirmance and Motion to Dismiss Appeal.
W. Mark Dunn, Assistant Attorney General, on Motion for Summary Affirmance for appellees the Honorable Edward W. Hanson, Jr. and the Honorable Ronald H. Marks.
William Shaw McDermott, William C. Nystrom and Kirkpatrick & Lockhart on Motion for Summary Disposition for appellee Dominion Bank of Greater Hampton Roads, N.A.
Robins, Kaplan, Miller & Ciresi, Alan R. Miller, John N. Love, J. Jonathan Schraub, and Danny M. Howell on Motion for Summary Affirmance for appellees John W. Richardson, Stallings, Richardson & Rawls, P.C., John F. Rixey, Julian A. Bryant, Jr., Dinsmore, Evans and Bryant, and Joseph Lyle, Jr.
Before Cyr, Boudin and Lynch, Circuit Judges.
PER CURIAM.


1
We agree with the district court that appellant had no business bringing this case in the Massachusetts district court.  Whatever thin technical arguments could be made in favor of personal jurisdiction and venue in Massachusetts, appellant's counsel had to know that this case would be dismissed or transferred to Virginia since it had ample contacts with Virginia and virtually none with Massachusetts.  Indeed, counsel acknowledged that the case was likely to be transferred to Virginia even if the technical arguments prevailed.


2
Under these circumstances, we think that dismissal rather than transfer was a permissible choice and that sanctions of $1,000 jointly and $1,000 against counsel alone were appropriate.  We prefer to rest our affirmance entirely on Fed.R.Civ.P. 11(b)(1) (improper purpose) rather than 11(b)(2) (frivolous legal contentions) but have no disagreement whatever as to the total amount.  The request for further sanctions on appeal is denied, but counsel is cautioned against a repetition of such conduct.


3
Affirmed.